UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 28, 2011 CHINA PEDIATRIC PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-52007 20-2718075 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 9th Floor, No. 29 Nanxin Street Xi'an, Shaanxi Province People’s Republic of China 710004 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (86) 29-8727-1818 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.01.Changes in Registrant’s Certifying Accountant. On October 28, 2011, the board of directors of China Pediatric Pharmaceuticals, Inc. (the “Company”) ratified and approved the Company's engagement of Clement C. W. Chan & Co. (“Clement”) as independent auditors for the Company and its subsidiaries. During the years ended December 31, 2010 and 2009 and through October 28, 2011, neither the Company nor anyone on its behalf consulted Clement regarding (i) the application of accounting principles to a specific completed or contemplated transaction, (ii) the type of audit opinion that might be rendered on the Company's financial statements, or (iii) any matter regarding the Company that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K and related instructions to Item 304 of Regulation S-K) or a reportable event (as defined in Item 304(a)(1)(v) of Regulation S-K). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 28, 2011 CHINA PEDIATRIC PHARMACEUTICALS, INC. By: /s/Jun Xia Jun Xia Chief Executive Officer 2
